Case 1:18-cv-00155-SOM-WRP Document 460 Filed 04/27/21 Page 1 of 4      PageID #:
                                 10706



 David R. Johanson        (pro hac vice)
 Douglas A. Rubel        (pro hac vice)
 HAWKINS PARNELL & YOUNG, LLP
 1776 Second Street
 Napa, California 94559
 Telephone: (707) 299-2470
 Facsimile: (707) 581-1704
 Email: djohanson@hpylaw.com

 William M. Harstad        (8942)
 CARLSMITH BALL LLP
 1001 Bishop Street, Suite 2100
 Honolulu, HI 96813
 Telephone: (808) 523-2500
 Facsimile: (808) 523-0842
 Email: wharstad@carlsmith.com

 Attorneys for Defendants
 BRIAN J. BOWERS and DEXTER C. KUBOTA

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI’I

 MARTIN J. WALSH, Secretary of Labor,      Civil No. 1:18-cv-155-SOM-WRP
 United States Department of Labor,
                                           DECLARATION OF DAVID R. JOHANSON
              Plaintiff,                   IN SUPPORT OF BRIAN J. BOWERS’ AND
                                           DEXTER C. KUBOTA’S OPPOSITION TO
        vs.                                SECRETARY’S MOTION IN LIMINE NO.
                                           1: EXCLUSION OF EXPERT TESTIMONY
 SHARON L. HERITAGE, as successor to       AND REPORTS OF HOWARD L. KAPLAN
 Nicholas L. Saakvitne, Deceased, et       AND RENEE R. MCMAHON
 al.
                                           HEARING: MAY 17, 2021
              Defendants.



       I, David R. Johanson, declare as follows:
Case 1:18-cv-00155-SOM-WRP Document 460 Filed 04/27/21 Page 2 of 4            PageID #:
                                 10707



       1.       I am an attorney-at-law, duly admitted to practice before this Court,

 pro hac vice. I am a senior partner in the law firm of Hawkins Parnell & Young,

 LLP, and I am lead counsel of record for defendants Brian J. Bowers (“Bowers”)

 and Dexter C. Kubota (“Kubota”) in the above-captioned matter. I am over the age

 of 18 and I could and would competently testify to the matters contained herein if

 so required.

       2.       This declaration is submitted in support of Messrs. Bowers’ and

 Kubota’s Opposition to Secretary’s Motion In Limine No. 1: Exclusion Of Expert

 Testimony and Reports of Howard L. Kaplan and Renee R. McMahon.

       3.       The Secretary of Labor (the “Secretary”) had previously scheduled

 depositions of Renee McMahon and Howard Kaplan in this matter. Attached as

 Exhibits “1” and “2” are true and correct copies of the Secretary’s subpoenas for

 their depositions. The Secretary voluntarily canceled these depositions on before

 they took place.

       4.       Attached as Exhibit “3” is a true and correct copy of an Expert Report

 prepared by Renee R. McMahon dated November 19, 2020.

       5.       Attached as Exhibit “4” is a true and correct copy of an Expert Report

 prepared by Ian Rusk dated November 19, 2020.




                                          -2-
Case 1:18-cv-00155-SOM-WRP Document 460 Filed 04/27/21 Page 3 of 4              PageID #:
                                 10708



       6.     The Secretary took the deposition of Ian Rusk on January 6, 2021.

 Attached as Exhibit “5” is a true and correct copy of pertinent portions of the

 deposition of Mr. Rusk.

       7.     Attached as Exhibit “6” is a true and correct copy of an Expert Report

 prepared by Kenneth Pia dated December 24, 2020.

       8.     The Secretary took the deposition of Messrs. Bowers’ and Kubota’s

 expert witness Kenneth Pia on February 9, 2021. Attached as Exhibit “7” is a true

 and correct copy of pertinent portions of the transcript of Mr. Pia’s deposition.

       9.     Attached as Exhibit “8” is a true and correct copy of a Rebuttal Report

 prepared by Ian Rusk dated November 19, 2020.

       10.    Attached as Exhibit “9” is a true and correct copy of an Expert Report

 prepared by Gregory Brown dated November 19, 2020.

       11.    The Secretary took the deposition of Messrs. Bowers’ and Kubota’s

 expert witness Gregory Brown on January 26, 2021. Attached as Exhibit “10” is a

 true and correct copy of pertinent portions of the transcript of that deposition.

       12.    Attached as Exhibit “11” is a true and correct copy of an Expert

 Report prepared by Howard Kaplan dated November 30, 2020.

       13.    Attached as Exhibit “12” is a true and correct copy of a Rebuttal

 Report prepared by Gregory Brown dated November 19, 2020.



                                          -3-
Case 1:18-cv-00155-SOM-WRP Document 460 Filed 04/27/21 Page 4 of 4            PageID #:
                                 10709



       I declare under penalty of perjury that the foregoing is true and correct.

 Dated: April 27, 2021

                                        /s/ David R. Johanson
                                        David R. Johanson




                                         -4-
